Citation Nr: 1314687	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  08-33 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for cervical spine osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran had active service from June 1986 to January 1990.  

This matter is before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in part, increased from noncompensable to 10 percent the disability rating for the Veteran's service-connected cervical spine osteoarthritis.  

Subsequently, the Board denied the claim in a December 2011 decision and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 order, the Court vacated the Board's December 2011 decision and remanded the issue for further development pursuant to a Joint Motion for Remand (JMR) filed by representatives of the Veteran and VA.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required on her part.


REMAND

Unfortunately, a remand is required for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  

The July 2012 JMR indicated that the Board's December 2011 decision should be vacated and the issue remanded as there had been an inadequate statement of reasons and bases for the denial.  The JMR noted that relevant evidence favorable to the Veteran did not appear to be considered in the decision denying a higher rating and in the decision finding that an extraschedular rating was not warranted.  

The JMR noted that the Board failed to adequately consider an October 2007 private medical examination and instead relied on the reports of VA examinations of the cervical spine in March 2007 and August 2009 in finding there was no loss of motion due to pain or finding a separate neurological disability rating under the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, Note 1 (2012), was not warranted.  Dr. J.C.S., Jr., the private chiropractor who conducted the October 2007 evaluation noted that the range of motion of the cervical spine was restricted, painful, and limited and that a neurological examination revealed weakness of grip dynametry in the right hand and 2 reflexes in C6 and C7 bilaterally.  

The Board notes that the VA staff physician who conducted the August 2009 VA examination reported that she had reviewed the claims file, but nowhere in her report does she mention or discuss these earlier private findings which suggested some neurological disorder in the upper extremities.  

The Board also notes that this VA examination was nearly three years ago.  Since then, the Veteran has provided copies of private medical records dated in November and December 2012.  They show treatment for back and right foot pain, but also show that chiropractic manipulation to relieve the Veteran's pain included the discs at the C1 and C4 levels.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case, supplemental information would prove beneficial to adjudicating the severity of the Veteran's cervical spine disorder because of the discrepancy in the record between private treatment records and the August 2009 VA examination regarding possible neuropathy or radiculopathy of the right hand.  In addition, it remains unclear to the Board whether the Veteran's neck disorder symptoms are progressively worsening.  

Thus, the Board finds that an additional examination is warranted.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  VA will obtain a new medical examination where, as here, the last medical examination may be too remote in time to portray the current nature, extent, and severity of the disability on appeal.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  The Board, therefore, must remand this matter so that the RO/AMC can schedule a VA joint and nerve examination to acquire an assessment of the current nature and extent of the Veteran's cervical spine disability and any possible associated neurologic abnormalities, including neuropathy or radiculopathy of the right hand.  

On remand, the RO/AMC also shall attempt to associate with the claims file all private and VA medical records relevant to the treatment and evaluation of the Veteran's cervical spine disability which are not already found in the claims file.  

Finally, the JMR noted that the report of the August 2009 VA examiner indicated that the Veteran's cervical spine disability had an occupational effect of pain with prolonged typing or with prolonged driving since she had to travel back and forth between several offices for her job and she had exacerbating factors from sitting at her typewriter or driving for long distances of up to 3 hours or more which increased her discomfort and the tightness in her neck.  A signed typewritten letter from a former roommate received in November 2007 noted that the typing and traveling required in the Veteran's civilian job as an insurance claims adjuster involved frequent driving and overnight stays.  The JMR noted that this symptomatology was not discussed when the Board declined to endorse an extraschedular rating in its December 2011 decision.  

The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. at 116.  

Therefore, on remand, after the examination requested above, the RO/AMC shall decide whether the Veteran's higher rating claim for her service-connected cervical spine osteoarthritis should be referred to the Under Secretary or the Director for an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b).  In deciding whether such a referral is warranted, the RO/AMC must specifically discuss those factors noted in the JMR potentially interfering with employment, such as driving long distances and sitting at a typewriter.  Prior to that determination, the RO/AMC may undertake such additional development of the claim as it deems necessary, including requesting from the Veteran additional financial, tax, employment, medical or other relevant information necessary to satisfy a showing of marked interference with employment.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with appropriate notice, pursuant to the Veterans Claims Assistance Act of 2000 under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), regarding a possible extraschedular rating for her service-connected cervical spine osteoarthritis.  

2.  The RO/AMC shall contact the Veteran and her representative and ask them to specify all private and VA medical care providers who have treated her for her cervical spine disorder.  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation from any VA facility in Missouri, for the period since January 2007, the date of her claim for increase.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

3.  After receipt of the requested information, make arrangements for the Veteran to be afforded appropriate examination of the joints/nerves to evaluate her current cervical spine disability.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Following a review of the claims file and examination of the Veteran, the examiner should address the following:

(a)  Identify all impairment of the cervical spine (orthopedic and neurologic).  Thereafter, identify the severity of such impairment.  

(b)  The examiner should specifically state whether the Veteran has intervetebral disc syndrome (IVDS) or neurological impairment due to the service-connected cervical spine osteoarthritis.  If she has such due to the service-connected cervical spine disorder, then the examiner should identify the manifestations and severity of such neurological disability, including the number of weeks of any incapacitating episodes of IVDS.  (An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  Regardless of whether the Veteran has any neurological abnormality as a result of her cervical spine osteoarthritis, the VA examiner should discuss the October 2007 findings of Dr. J.C.S., Jr., the private chiropractor noted above, and opine why those private findings in 2007 either do or do not support any neurological deficiency in 2013.  

(c)  Conduct range of motion studies.  Range of motion should be measured in degrees, with normal range of motion additionally indicated for comparison.  If motion is so restricted that there is what amounts to ankylosis, favorable or unfavorable, then this must be expressly indicated.  The examiner must also determine whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range-of-motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the cervical spine is subject to prolonged, repetitive motion or use over a period of time.  And this determination also should be portrayed, if feasible, in terms of the degree of additional range of motion lost due to these factors.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

4.  After completion of the above development, the RO/AMC shall undertake any additional development deemed necessary, including requesting from the Veteran additional financial, tax, employment, medical or other relevant information necessary to satisfy a showing of marked interference with employment.  

5.  Thereafter, the issue on appeal shall be reviewed on the basis of the additional evidence, to include whether referral for extraschedular consideration is warranted.  If the benefit sought is not granted, the Veteran and her representative shall be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

